Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter

Claims 1-12 are allowed.

The following is an examiner’s statement of reasons for allowance:  

SHIMIZU et al (US 20180337275 A1), Huang (US 5665988 A),Yamamoto et al (US 20100006861 A1), Masliah et al (US 20150054038 A1) and Kanazawa et al (US 20160155726 A1) are hereby cited as some closest prior arts. Figure 1 of SHIMIZU discloses a silicon carbide semiconductor device ([0031]), comprising: a first load electrode (12); a normally-on junction field effect transistor comprising a channel region (32a) electrically connected to the first load electrode (12); and an insulated gate field effect transistor (with gate 18a) electrically connected in series with the normally-on junction field effect transistor, the insulated gate field effect transistor comprising a source region (30) and a body region (28), the source region (30) being electrically connected to the channel region (32a) of the normally-on junction field effect transistor, the body region (28) being electrically connected to the first load electrode (12). Figure 7 of Huang discloses a semiconductor device (silicon device), comprising: a first load electrode (T1); a normally-on junction field effect transistor (formed with gate 61) comprising a channel region (3) electrically connected to the first load electrode; and an insulated gate field effect transistor (formed with gate 51) electrically connected in series with the normally-on junction field effect transistor, the insulated gate field effect transistor comprising a source region (4) and a body region (3), the source region being electrically connected to the channel region (3) of the normally-on junction field effect transistor, the body region (3) being electrically connected to the first load electrode (T1). Yamamoto is a pertinent art which teaches a silicon carbide device, where Yamamoto teaches that Silicon carbide (i.e., SiC) is attracting attention as material of a power device since the silicon carbide has high electric breakdown strength. Since the SiC has high breakdown strength, the power device formed from SiC can control large current ([0003]). Further, Figures 1-5 of Masliah and Figure 1 of Kanazawa teach a JFET and IGFET in series.

However, none of the above prior arts alone or in combination with other arts teaches a silicon carbide semiconductor device, wherein “an insulated gate field effect transistor electrically connected in series with the first doped region, the insulated gate field effect transistor comprising a source region and a body region, the body region being electrically connected to the first load electrode, wherein a geometry and dopant concentration of the first doped region is such that a resistance of the first doped region increases by at least a factor of two as load current in the insulated gate field effect transistor rises” in claim 1 and “a second doped region disposed in the silicon carbide semiconductor body and electrically connected to the first load electrode, wherein the second doped region forms a p-n junction with the first doped region, and wherein a depletion region extending from the p-n junction increases a resistance of the first doped region by at least a factor of two as load current in the insulated gate field effect transistor rises” in claim 11 in combination with other limitations in the claims. Thus, the Applicant’s claims are determined to be novel and non-obvious.

For these above reasons, independent claims 1 and 11 are allowed.
Claims 2-10 and 12 are allowed as they depend on an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GAUTHIER STEVEN B, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHAJA AHMAD/Primary Examiner, Art Unit 2813